NOTICE OF ALLOWABILITY

Claims 1, 8, and 9 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The previous Office action rejected Claims 1-4, 6, and 8-11 under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN103642017A) in view of Kaushik et al. (US 2015/0299458).  Claim 5 was rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Kaushik and Kim et al. (US 2015/0267049).
In the response dated 26 April 2022, the Applicant argues that Examples 2 and 3 illustrate an unexpectedly good balance of high melt viscosity (i.e. low melt index) and reduced outgassing generation (i.e. small outgassing area).  The Applicant further argues that Claim 1 as presently amended is reasonably commensurate in scope with Examples 2 and 3.
Claim 1 has been amended to specify that the claimed thermoplastic elastomer resin consists of thermoplastic polyester elastomer (TPEE) only; to narrow the scope of the claimed TPEE hard segment and branching agent; to narrow the scope of the claimed compound containing one or more isocyanurate functional groups; and to narrow the scope of the claimed surface modifier.  
The TPEE hard segment is now limited to materials obtained by polymerization of aromatic dicarboxylic acids selected from terephthalic acid, isophthalic acid, 1,5-dinaphthalenedicarboxylic acid, 2,6-dinaphthalenedicarboxylic acid, dimethyl terephthalate, dimethyl isophthalate, or mixtures thereof; diols selected from ethylene glycol, propylene glycol, 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,4-cyclohexanedimethanol, and mixtures thereof.  Dimethyl terephthalate and dimethyl isophthalate will result in products identical to those obtained from terephthalic acid and isophthalic acid.  
TPEEs including hard segments based on terephthalic acid, isophthalic acid, and naphthalenedicarboxylic acid isomers are known in the art.  These monomers are generally recognized as equivalents by the prior art.  See, for instance, Kaushik et al. (US 2015/0299458) at page 6, [0072] and Cai et al. (CN103642017A) at page 3, lines 1-2.  The claimed hard segment diols are also generally recognized as equivalents and disclosed interchangeably.  See, for instance, Kaushik at page 6, [0075] and Cai at page 3, lines 2-4.  
The claimed TPEE soft segment is limited to polyalkylene oxides comprising polyoxyethylene glycol, polyoxypropylene glycol, polyoxytetramethylene glycol, and mixtures thereof.  These soft segments are also known in the art and disclosed in parallel as equivalents.  See, for instance, Kaushik at page 6, [0076] and Cai at page 3, lines 5-7. 
The TPEE also includes a branching agent selected from glycerol, pentaerythritol, neopentyl glycol, and mixtures thereof.  These branching agents are known in the art and generally recognized as equivalents.  See, for instance, Kim et al. (US 2015/0267049) at page 2, [0024]-[0025].  
The experimental data presented in the instant specification includes a TPEE based on dimethyl terephthalate, 1,4-butanediol, polyoxytetramethylene glycol, and glycerol (specification at p. 11-12, Preparation Example 1).  This represents a single species within the scope of the claimed TPEE.  Nevertheless, the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979); MPEP 716.02(d).  
Based on the art-recognized equivalence and interchangeability of each of the claimed TPEE hard and soft segment materials, one of ordinary skill in the art would reasonably expect the results associated with the exemplary TPEE to extend to the full scope of the claimed TPEE.
The amount of TPEE included in Examples 2 and 3 covers the full range recited in Claim 1.  The reactive additive and surface modifier in these examples are identical to the corresponding claimed materials.  The amount of reactive additive in these examples covers the full claimed range.  
The amount of antioxidant and surface modifier in Examples 2 and 3 is narrower than the claimed ranges.  Nevertheless, these additives are recognized in the art as non-reactive materials, are present in only minor amounts, and are present in amounts identical to those represented in the comparative examples.  Based on the minor amount and non-reactive nature of these additives, one of ordinary skill in the art would reasonably expect similar results across the full claimed range of surface modifier and antioxidant.
Although they do not cover each and every embodiment of Claim 1, the materials and amounts used in Examples 2 and 3 are reasonably representative of the full scope of the claim.  Example 3 is virtually identical to Comparative Example 4, the only difference being that the comparative example includes naphthalene diisocyanate rather than the claimed hexamethylenediisocyanate-isocyanurate.  This difference leads to an improvement in outgassing area of approximately 84.4%.  Additionally, no mold deposition occurred in Example 3, whereas deposition did occur in Comparative Example 4.
Example 2 is very similar in composition to Comparative Examples 3 and 4, the primary difference being that the comparative example includes naphthalene diisocyanate rather than the claimed hexamethylenediisocyanate-isocyanurate.  This difference leads to an improvement in outgassing area of approximately 64.5% relative to Comparative Example 3 and 90.3% relative to Comparative Example 4.  Example 2 also resulted in improved melt index relative to Comparative Examples 3 and 4, and did not result in mold deposition.
Comparative Example 1 illustrates an amount of TPEE (98.0 wt%) falling slightly above the claimed upper limit of 97.8 wt%.  The melt index of Comparative Example 1 is unacceptably high, making the composition unacceptable for applications like blow molding.   Comparative Example 2 illustrates an amount of TPEE (95.1 wt%) falling somewhat below the claimed lower limit of 97.1 wt% and an amount of isocyanurate reactive additive (3.0 wt% falling somewhat above the claimed upper limit of 1.0 wt%.  These variations resulted in a significantly worse outgassing area as well as deposition on the mold.
The improvements in melt index, outgassing area, and mold deposition observed in Examples 2 and 3 relative to the comparative examples are both significant and unexpected given the relatively minor differences between the inventive and comparative compositions.  Therefore, the examples presented in Tables 1 and 2 of the instant specification are sufficient to establish the non-obviousness of the claimed invention.  All previous grounds of rejection under 35 U.S.C. 103 have been withdrawn.
A thorough search of the remaining prior art revealed no other reference or combination of references which anticipate the claimed invention or lead one of ordinary skill in the art to expect the results discussed above.  Therefore, Claims 1, 8, and 9 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762